WASHINGTON, Circuit Justice.
In this ■case, it is the opinion of the court, that .the plaintiffs are entitled to recover of the ■defendants, the full amount of the bank notes. The important facts, agreed by the parties, are, that the plaintiffs were, at the time they divided the bank notes in question, possessed of them, bona fide, and for a valuable consideration; that they enclosed the half parts in a letter to their correspondent, which came safe to hand, and are now in the custody of the plaintiffs; that the remaining half parts were subsequently enclosed in a letter to the same correspondent, and the letter, with such enclosure, put into the post-office; but that the same never came to the hands of the person to whom it was directed; nor has the said letter, or the said half parts of the notes enclosed therein, been since heard of by the plaintiffs. Upon the general principles of law, a man does not lose his right, either to real or personal property, or to a chose in action, by losing the evidences of it. Such loss may be supplied by parol evidence, if sufficient to prove the loss, and the contents of the paper; and provided such evidence be the best which the nature of the ease will admit. This rule does not, in general, apply to bank notes, or to other instruments which pass by delivery only; for, in such case', ilie payor might be twice charged, were he to be made liable to any person but the one who produces the note or instrument. This, however, being the only reason for the exception, it is to be seen whether it is applicable to a case like the present. When the half of a bank note is presented for payment, the payor may, very properly, require the holder to account for the mutilated state of the note, and to prove that he came fairly to the possession of it. If the latter has it in his power to satisfy the former that he was the fair bona fide holder of the entire note, and that during such possession, he divided it into two parts, the production of one of the parts would establish his right to the full amount of the note; because, in such case, it could not happen that any third person could fairly acquire the possession of the other half part; for if he took it in a course of trade, and for a valuable consideration, still, he would take it with notice, that the right to the money might be in the possessor of the other half; and would, consequently, be bound by every defence, which could legally be made against the finder or robber. Such person takes the half part of the note, not on the credit of the payor, but of the person from whom he received it. Judgment for plaintiff for the full amount of the notes.